         2:18-cv-03326-RMG               Date Filed 02/18/20   Entry Number 356      Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                        CHARLESTON DIVISION

                                                               Civil Action No. 2:18-cv-03326-RMG
    SOUTH CAROLINA COASTAL                                     (Consolidated with 2:18-cv-3327-RMG)
    CONSERVATION LEAGUE; et al.,

                            Plaintiffs
                                                               INTERVENOR-DEFENDANTS’
    v.                                                         RESPONSE RE PLAINTIFFS’
                                                               REQUEST FOR 30-DAYS-NOTICE
    WILBUR ROSS, in his official capacity as the               OF THE ISSUANCE OF PERMITS
    Secretary of Commerce; et al.,

                            Defendants




          1.      Intervenor-Defendants International Association of Geophysical Contractors

(“IAGC”), CGG Services (U.S.) Inc., GX Technology Corporation, Spectrum Geo Inc., TGS-

NOPEC Geophysical Company, WesternGeco LLC, and American Petroleum Institute, object to

any order that would require the Bureau of Ocean Energy Management (“BOEM”) to provide

advance notice prior to issuing geological and geophysical (“G&G”) permits to IAGC’s

members.1 This advance notice relief amounts to an injunction against BOEM, and such an

injunction is both unnecessary and inappropriate under the circumstances.

          2.      Principally, such relief is unwarranted because BOEM has already stated that the

G&G permits, if and when they issue, will contain a condition requiring 30-days-notice prior to

the commencement of any survey. Specifically, BOEM represented that:

                   If, on or after March 1, [2019,] BOEM ultimately issues
                   any permit for G&G activities on the Atlantic OCS, BOEM
                   will require as a condition of approval that the permittee
1
  Intervenor-Defendants take no position on Federal Defendants’ request for an extension of
time.

INTERVENOR-DEFENDANTS’ RESPONSE
RE REQUEST FOR 30-DAYS-NOTICE                                                                      -1-

105366232.1 0081381-00014
      2:18-cv-03326-RMG           Date Filed 02/18/20      Entry Number 356        Page 2 of 3




                   submit a notice to BOEM announcing when the permittee
                   plans to initiate survey activities. The permittee must
                   submit the notice at least 30 days prior to conducting
                   any activities under the permit.

See Declaration of Walter D. Cruickshank at ¶ 9 (ECF No. 72-1) (emphasis added).

Environmental Plaintiffs, therefore, will already receive 30-days-notice before any exploration

activity will take place under the G&G permits. Plaintiffs do not explain why this 30-day period

is insufficient or why another 30-days-notice is needed.

         3.       Furthermore, Plaintiffs’ requested relief amounts to an unwarranted injunction

against a non-party, BOEM. “[A]n injunction is a judicial process or mandate operating in

personam by which, upon certain established principles of equity, a party is required to do or

refrain from doing a particular thing.” See INJUNCTION, Black’s Law Dictionary (11th ed.

2019). Plaintiffs seek such injunctive relief by asking for an order requiring BOEM to give

advance notice of agency action. The All Writs Act, 28 U.S.C. § 1651(a), is the only apparent

source of this Court’s authority to issue such an injunction. But “[t]hat authority is to be used

sparingly and only in the most critical and exigent circumstances.” Wisconsin Right to Life, Inc.

v. Fed. Election Comm’n, 542 U.S. 1305, 1306 (2004) (internal quotations and citation omitted).

No such exigent circumstances are present here and the Environmental Plaintiffs identify none.

Accordingly, there is no basis to grant injunctive relief against BOEM and impose another 30-

day notification requirement in addition to what BOEM is requiring the permittee to provide. If

and when BOEM issues permits, Plaintiffs will have ample time to refile their request for

preliminary injunction, as this Court expressly invited them to do. ECF No. 348 at 3.

         4.       Lastly, Plaintiffs’ request for 30-days-notice prior to the issuance of G&G permits

unfairly burdens the prospective permit holders. The IAGC members in this lawsuit have

incidental harassment authorizations (“IHAs”) issued by Federal Defendants that last for only

INTERVENOR-DEFENDANTS’
RESPONSE RE REQUEST FOR 30-DAYS-NOTICE                                                           -2-

105366232.1 0081381-00014
      2:18-cv-03326-RMG          Date Filed 02/18/20       Entry Number 356         Page 3 of 3




two years. More than half of that two-year period has expired without BOEM issuing G&G

permits. Of the few months remaining on the IHAs, one month is already committed by BOEM

to its 30-day notice provisions. Plaintiffs’ request for another 30 day-notice provision further

limits the utility of the IHAs, prejudicing the utility of those authorizations.

         In short, the Plaintiffs have requested extraordinary relief in the form of an injunction

against a federal agency that is not even a party to this lawsuit. Plaintiffs have demonstrated no

legal basis or equitable need for such extraordinary relief, and their request should be denied.

 DATED: February 18, 2020.                   Respectfully submitted,


                                             s/Sean D. Houseal
                                             Richard Morton, Fed. Id. No. 5442
                                             Sean Houseal, Fed. Id. No. 7676
                                             WOMBLE BOND DICKINSON (US) LLP
                                             301 S. College Street, Suite 3500
                                             Charlotte, NC 28202-6037
                                             5 Exchange Street
                                             Charleston, SC 29401
                                             Telephone: 704-331-4993
                                                         843-720-4622
                                             Facsimile: 843-723-7398
                                             Email: Ric.Morton@wbd-us.com
                                             Email: Sean.Houseal@wbd-us.com


                                             Ryan P. Steen, Admitted Pro Hac Vice
                                             Jason T. Morgan, Admitted Pro Hac Vice
                                             STOEL RIVES LLP
                                             600 University Street, Suite 3600
                                             Seattle, WA 98101
                                             Telephone: 206-624-0900
                                             Facsimile: 206-386-7500
                                             Email: ryan.steen@stoel.com
                                                     jason.morgan@stoel.com

                                             Counsel for Intervenor-Defendants




INTERVENOR-DEFENDANTS’
RESPONSE RE REQUEST FOR 30-DAYS-NOTICE                                                               -3-

105366232.1 0081381-00014
